Montgomery App. No. 18721. This cause is pending before the court as a discretionary appeal and cross-appeal and claimed appeal of right. It appears from the records of this court that appellee/crossappellant has not filed a memorandum in response and in support of cross-appeal, due January 30, 2002, in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute the cross-appeal with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that the cross-appeal be, and hereby is dismissed, sua sponte.
The appeal of the city of Dayton et al. remains pending.